Case 2:18-cv-01582-CKJ Document 40-10 Filed 11/27/19 Page 1 of 3




            EXHIBIT J
           Case 2:18-cv-01582-CKJ Document 40-10 Filed 11/27/19 Page 2 of 3




From:                     KIM FRANCIS
Date:                     June 28, 2017 1:59:00 PM (-07)
To:                       Tricia Roland
Subject:                  RE: Mattie Brzycki


Attachments:

Ok thank you .


From: Tricia L Roland [mailto :troland@uw.edu]
Sent: Wednesday, June 28, 2017 1:58PM
To: KIM FRANCIS <kimfran@uw.edu>
Cc: Nola Balch <balchn@uw.edu>
Subject: RE: M attie Brzycki

Hi Kim,
Thank you for th e updates.
I have been rea lly looking at the needs of the department to see how we can make this work for everyone.
I am going to confer with Kathy tomorrow. I plan to have an answer for you by tomorrow afternoon or Friday
AM.
Thank you,

Tvi,dcv


Tricia l. Roland, MPH, BSN, RN
Stroke Program Manager

Harborview M edica l Center
325 Ninth Avenue, Seattle, WA 98104
Mailbox 359775 I 3CT-79. 1
Phone (206)744-2403 I Fax (206)744-3976
Email : troland@uw.ed u




ll\V Medicine
"The above email may contain patient identifiable or confidential inf01mation. Because em ail is not sec w e, pl ease be aware of associated ri sks of email
transmission. If you are a patient, communicating to a UW Medicin e Provider via email implies your agreement t o email communica tion; see
ht tp ://www.uwmedicine.org/Gioba i/Compllance/Emai iRisk.htm
Th e informa tion is inten ded for the individual named above. If you ar e not the intended r ecipi ent, any disclosur e, copying, distribution or use o f the
contents of this information is prohibited. Please notrfy the sender b y reply em ail, and then dest roy all COf>ies of the message and any attachments. See
our Notice of Privacy Practices at www.u wmedlclne.or g."




                                                                                                                                                          UWM 800001631
             Case 2:18-cv-01582-CKJ Document 40-10 Filed 11/27/19 Page 3 of 3




From: KIM FRANCIS [mailto:kimfran@uw.edu]
Sent: Wednesday, June 28, 2017 9:08AM
To: Tricia Roland
Subject: FW: Mattie Brzycki

Tricia-sorry I forgot to include that this is to be in place until 9/1/17. Please call me if you wou ld like t o
discuss furth er.


From: KIM FRANCIS
Sent: Wednesday, June 28, 2017 8:14AM
To: Tricia Roland <t ro land @uw.edu>
Cc: Nola K Balch (balchn@uw.edu) <balchn @uw.edu>
Subject: Mattie Brzycki

Tricia-

Good Morning w e received updated FMLA paperwork indicating Mattie is able to return to work on 7/1/17 at
a reduced schedule of 20 hours per week. There are no other restriction s listed and there is no specific 20hr
per week scheduled indicated. Can you let me know if you can accommodate the reduced schedule
beginning next week?

K~~        FrC! 11\,CLS
HR Leave Speciali st
Harborview M edical Cent er
Phone 206-744-9233
Fax 206-744-9955
Box 359715
The above email may contain patient identifiable or confidential Inform ation. Because email is not secure, please be aware o f associated risks o f ema il transmission. If you

ar e a pa tie nt, communicating to a UW M edicine Provider via email Implies your agreement to em ail commun ication; see

http://www.uwmedlclnc.org/Giobai/Compllance/ EmaiiRisk.htm



The Infor mation Is Intended for the Individual named above. If y ou are not the Intended recipient, any disclosure, copying, distribution or use of the contents of this

information Is prohibited. Please notify the sender   by reply email, and then destroy all copies of the message a nd any attachments. See our Notice of Privacy Practices at
www.uwmedlclne.ors."




                                                                                                                                                                            UWMB00001632
